DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remark

This communication is considered fully responsive to the amendment filed on 04/07/2021.
Claims 1, 4-6, 9-10 are pending and has been examined in this office action.
No claim has been amended and no new claim has been added.
Rejection claims under 35 USC § 112 is withdrawn since it has being amended accordingly.

 Response to Arguments
Applicant’s arguments, filled on 04/07/2021 with respect claims 1, 4-6, 9, 10 under 35 USC § 103 have been considered but are moot because the arguments were drawn to features amended i.e. “and the control signal comprises a radio link control (RLC) control packet data unit (PDU) or a packet data convergence protocol (PDCP) control PDU”, which have been address in the instant office action with newly identified prior art, thus rendering applicant’s arguments moot. See Li et al. (US Pub No. 20150223221 A1). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAI et al. (US Pub No. 20150365894 A1; hereinafter as “BAI”) in view of GAO et al. (WO 2014/121490 A1; hereinafter as “GAO”).and further in view of Li et al. (US Pub No. 20150223221 A1; hereinafter as “Li”).


BAI discloses “METHODS AND APPARATUSES FOR DISCONTINUOUS RECEPTION” (Title; see Fig. 4).

Regarding claim 1, BAI teaches a terminal (Fig. 4, UE 10/ UE 10 in Fig. 1 also) comprising:  a processor (aforesaid UE 10 has a processor, see fig. 3: processor 34) configured to generate a signal to be transmitted (aforesaid UE generate signal to and configured to change a target radio base station (fig. 4, Macro eNB 100 or Local eNB 110) for transmission of the signal based on a type of the signal (“two sets of DRX configurations may be configured for the dual connection capable UE 10”: [0054] lines 1-2; UE connects with “DRX Pattern-1”/control information configuration to Macro eNB: [0054]-[0055]); and 
a transmitter (fig. 3: cellular Modem 40: [0048]) configured to transmit the signal (cellular modem to communicate with Macro eNB100 or eNB 110), wherein: 
the terminal (fig. 4: UE) is configured to carry out inter-eNB carrier aggregation (CA) (fig. 4 where aforesaid UE is connected to two different eNB and carries out inter-eNB carrier aggregation; "dual connection" also referred to as inter-enhanced Node B Carrier Aggregation (inter-eNB CA) .. has recently emerged as a way to incorporate LAs into cellular networks …Fig. 4 enables user equipment (UE) to connect to both a macro evolved Node B (eNB) (e.g., operating on a 2 GHz frequency band) and a LA eNB (e.g., operating on a 3.5 GHz frequency band) simultaneously, with the macro eNB controlling some connection and signaling aspects, such as mobility functions, while the LA eNB offloads most data transmission: [0003], [0037], see fig. 1 where UE 10 is connected to both Macro cell and Location area cell: [0037]).

BAI, when teaching “wherein: the terminal is configured to carry out inter-eNB carrier aggregation (CA)”,   BAI appears silent on “the processor causes the transmitter to transmit the signal to a first target radio base station when the type of the signal is a user data signal, the processor causes the transmitter to transmit the signal to either the first target radio base station or a second target radio base station on the basis of a type of a control signal when the type of the signal is the control signal and the control signal comprises a radio link control (RLC) control packet data unit (PDU) or a packet data convergence protocol (PDCP) control PDU ” which however had been known in the art at the time of instant application such as shown by GAO in “HANDOVER PROCEDURE BETWEEN LOCAL AREA CELLS WHICH ARE UNDER THE SAME COVERAGE OF A MACRO CELL” (Title) and by Li in “METHODS AND APPARATUSES FOR SIGNALING RADIO BEARER TRANSMISSION IN A HETEROGENOUS NETWORK” (Title).

GAO, in the same field of endeavor, discloses:  the processor 
 (apparatus comprising at least one processor: page 3 lines 15-16; The UE 2 according to this embodiment comprises a processor 21: page 8 lines 31-22 ) causes the transmitter to transmit the signal to a first target radio base station (aforesaid processor 21, cause the apparatus to have a control signal transmission with a first type cell and a control signal transmission with one of a plurality of second type cells, wherein the plurality of second type cells  are located in the same area as the first type cell: page 9 lines 1-11 )  
when the type of the signal is a user data signal (When UE moves across LA cells, .. only U-plane (i.e. DRBs) needs to be changed from source LAeNB to target LAeNB: page 6 lines 23-28; control handover of data transmission of a user equipment from a source cell being one of the plurality of second type cells to a target cell being another one of the plurality of second type cells: page 8 lines 20-24), the processor (apparatus comprising at least one processor: page 3 lines 15-16; The UE 2 according to this embodiment comprises a processor 21: page 8 lines 31-22 )  causes the transmitter to transmit the signal to either the first target radio base station or a second target radio base station on the basis of a type of a control signal when the type of the signal is the control signal (U-Plane connected to different LAeNB but control still connect with MeNB/BB/central controller regardless of any new target base station for u-Plane connection: See Fig. 2; When UE moves across LA cells, C-plane (i.e. SRBs) is maintained at  MeNB, and only U-plane (i.e. DRBs) needs to be changed from source LAeNB to target LAeNB. Currently, there isn't any scheme available for handover in this case. In the following, a simplified handover procedure is developed based on current RRC re- establishment/ reconfiguration procedure. [page 6] lines 24-30).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of GAO to the system of BAI, in order to handover of data transmission of a user equipment from a source cell being one of the plurality of second type cells to a target cell being another one of the plurality of second type cells (GAO, page 3 lines 20-25). The motivation would be to improve and enhance efficiency of data connection close to any local access point (GAO, page 3 lines 14-25). 

Furthermore, the combination does not explicitly disclose: the control signal comprises a radio link control (RLC) control packet data unit (PDU) or a packet data convergence protocol (PDCP) control PDU.
Li, in the same field of endeavor, discloses:  


    PNG
    media_image1.png
    466
    383
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    299
    488
    media_image2.png
    Greyscale



the control signal comprises a radio link control (RLC) control packet data unit (PDU) or a packet data convergence protocol (PDCP) control PDU (Fig. 1 where dual mode UE connected to both LTE-LAP AP and "associated" macro eNB: 0080], [0088]-[0089];  Fig. 2 where dual connection “C-plane protocol stack [==control signal]  for the heterogeneous network as illustrated in FIG. 1”: … Aforesaid “UE and the LAN-AP may have, from the upper layers to the lower layers, their respect RRC, PDCP, RLC, MAC, and PHY protocol layers”: [0090], Aforesaid UE and aforesaid LAN-AP/Associated Macro eNB using RRC Protocol layer for connection control, …. “the PDCP protocol layer may be responsible for security handling”…. “RLC protocol layer may form an appropriate RLC PDU suitable for transmission by the segmentation and concatenation functions of an RLC SDU received from the PDCP protocol layer and include a plurality of RLC entities which may be in one of the TM, UM and AM as configured”: [0091]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Li to the system of BAI and GAO in order to provide control signal protocol structure for connection control (Li, 0090-0091).   


Regarding claim 9, the combination of BAI, GAO, Li   specifically, BAI teaches, wherein, when a current configuration is released, the processor determines a specific radio base station as the  target radio base station for transmission of the signal (aforesaid UE determines a micro eNB to connect at 2GHz and LA eNB  to connect at 3.5 GHz. Aforesaid Micro eNB for control and LA eNB for data transmission: [0003]; the UE 10 may move out of range of the source local area cell 111 and into range of the neighbor, e.g., a target, local area cell 121, served by the neighbor, e.g., target, LAAP 120, which may require that the UE 10 be handed over from, the source LAAP 110 to the neighbor LAAP 120 (e.g., the solid-line depiction of UE 10 depicts its initial location in space, movement in space is depicted via a dashed arrow, and the dotted-line depiction of UE 10 depicts its end location: [0036]). 

Regarding claim 10, the combination of BAI, GAO, Li   specifically,  BAI teaches, , wherein the terminal is  configured to notify a radio base station, via the transmitter, of the number of radio base stations that are settable in the terminal as the target radio base station for transmission of the signal  (see fig. 7: element 700, 705, 710 dual connection with local eNB and micro eNB; an apparatus (e.g., macro eNB 100) may include means, such as the processor 24, and/or the like, for configuring a power save mode by generating a first discontinuous reception (DRX) pattern (e.g., DRX pattern-1) in response to aligning a time period of a paging occasion of the communication device (e.g., UE 10) to a designated, DRX active time in which the communication device is designated to be active upon detecting that the communication device: [0078]).

Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAI, GAO, Li   and further in view of Sun et al. (US Pub No. 2013/0089035 A1; hereinafter as “Sun”).

Regarding claim 4, the combination of BAI, GAO, and Li   teaches claim 1 as above. The combination does not explicitly disclose:  wherein the processor judges the type of the signal based on an LCID a Logical Channel ID (LCID) in a [[MAC]] Media Access Control (MAC) sub header.
Sun discloses: wherein the processor judges the type of the signal based on an LCID a Logical Channel ID (LCID) in a [[MAC]] Media Access Control (MAC) subheader (see Fig. 5a-5b; UE 665 may send MAC Control Elements over the wireless link between UE 665 and primary transmission point 655: [0086] lines 1-2; MAC Control Elements had LCID: [0077]; UL data to appropriate transmission points, a network entity (such as a primary transmission point, a secondary transmission point, a CoMP controller, and so forth) may coordinate the assignment of identifying information, e.g., logical channel identifiers (LCID), to CoMP radio bearers or sub radio bearers that are handled by the primary transmission point and the secondary transmission point(s).: [0068]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Sun to the system of BAI, GAO, and Li   in order to provide intended recipient an ID for downlink serving set and provide intended recipient an ID for uplink serving set (Sun, abstract). The motivation would be to improve and enhance inconsistencies and delays in the UL data forwarding and handling may be eliminated (Sun, [0013]). 

Regarding claim 5, the combination of BAI, GAO, and Li   teaches claim 1 as above. The combination does not explicitly disclose: wherein the processor judges the type of the signal based on a Data/Control_ (D/C) field in a first bit of a Radio Link Control - Protocol Data Unit (RLC-PDU).

Sun discloses: wherein the processor judges the type of the signal based on a Data/Control_ (D/C) field in a first bit of a Radio Link Control - Protocol Data Unit (RLC-PDU) (CoMP configuration 500, a separate radio bearer is used over a wireless link between primary transmission point 505 and UE 515 (shown as radio bearer 1) and a wireless link between secondary transmission point 510 and UE 515 (shown as radio bearer 2). Since each wireless link carries a separate radio bearer, both primary transmission point 505 and secondary transmission point 510 have separate PDCP and RLC entities: [0053]; [0071]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Sun to the system of BAI, GAO, and Li   in order to provide intended recipient an ID for downlink serving set and provide intended recipient an ID for uplink serving set (Sun, abstract). The motivation would be to improve and enhance inconsistencies and delays in the UL data forwarding and handling may be eliminated (Sun, [0013]). 

Regarding claim 6, the combination of BAI, GAO, and Li   teaches claim 1 as above. The combination does not explicitly disclose: wherein processor judges the type of the signal based on a Data/Control (D/C) field in a first bit of a PDCP PDU Packet Data Convergence Protocol - Protocol Data Unit (PDCP-PDU).

Sun discloses: wherein processor judges the type of the signal based on a Data/Control (D/C) field in a first bit of a PDCP PDU Packet Data Convergence Protocol - Protocol Data Unit (PDCP-PDU). ([0077], [0078]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Sun to the system of BAI, GAO, and Li   in order to provide intended recipient an ID for downlink serving set and provide intended recipient an ID for uplink serving set (Sun, abstract). The motivation would be to improve and enhance inconsistencies and delays in the UL data forwarding and handling may be eliminated (Sun, [0013]). 

Conclusion     
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/M Mostazir Rahman/Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466